 In the Matter of ARKELL SAFETY BAG COMPANYandTRUCK DRIVERSLOCAL No. 807 OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL andINTERNATIONAL BROTHERHOOD OF PULP, SULPHITE & PAPER iNIiLLWCRKERS, AFLCase No. 2-RE-67SUPPLEMENTAL DECISIONORDER SETTING ASIDE DIRECTION OF ELECTIONANDSECOND DIRECTION OF ELECTIONSSeptevnbei,26,1,941.1,tOn August 19, 1944, the National Labor Relations Board issued aDecision and Direction of Election 1 in the above proceeding, findingthat production and maintenance employees of Arkell Safety BagCompany; New York City, herein called the, Company, constituted anappropriate bargaining unit and directing that an election be heldamong them to determine whether they desired to be represented byPulp and Sulphite Workers, Local 318, A. F, of L.,2 herein called thePaper Mill Workers, or by Truck Drivers Local No. 807 of the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, herein called the Teamsters, for the purposesof collective bargaining, or by neither.On August 25, 1944, the Teamsters filed a motion for reconsiderationof the Board's finding with respect to the appropriate unit -for theCompany's employees, for a stay of election proceedings, and for oralargument before the Board.On August 29, 1944, the Board, havingduly considered the matter, ordered that election proceedings in theRegiona'1-Office be stayed until further order of the Board, and grantedthe request for oral argument.On September 12, 1944, hearing washeld before the Board at Washington, D. C., for the purposes of oralargument.The Company, the Teamsters, and the Paper Mill Workersappeared and participated.157 N L R B 14232 InternationalBrotherhoodof Pulp, Sulphite& Paper Mill Workers, AFL, one of thetwo labor organizationsinvolvedin this proceeding,desired that its local union be thusdesignated on the ballot.58 N.'L.R. B., No. 113.575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Teamsters contends that the Company's stockroom and ship-ping employees constitute an appropriate separate bargaining unitapart from other employees in the plant.The Paper Mill Workerscontends that all production and maintenance employees, includingthe stockroom and shipping employees at the Company's plant, con-stitute a single appropriate unit.The Company takes the generalposition that a single plant unit is appropriate, but prefers not to urgethis contention, and submits the matter to the Board's determination.In Qur original Decision we found in accordance with the contentionof the Paper Mill Workers. Upon the basis of the oral argument andthe entire record herein, we have reconsidered our conclusions withrespect to the appropriate unit, and we are now of the opinion thatthe Company's stockroom and shipping employees comprise an identi-fiable group, sufficiently stable and functionally distinct to constitutea separate bargaining unit, if the employees therein desire to be rep-resented for bargaining purposes apart from other production andmaintenance employees of the Company.We shall, accordingly, directthat separate elections be held among the stockroom and shipping em-ployees and among other production and maintenance employees.Weshall defer our findings with respect to the appropriate unit or unitsfor these employees until after the elections.We therefore hereby set aside the finding with respect'to the apps-opriate unit for the Company's employees set forth in our Decisionissued on August 19, 1913, and the Direction of Election of the samedate.Employees of the Company shall have the opportunity to votein two separate groups: (1) stockroom and shipping employees, ex-cluding shipping clerks, the elevator operator,3 the stockroom fore-man, the shipping foreman's assistant, and' any other supervisory em-ployees within our usual definition of the term- and (2) productionand maintenance employees of the Company, including the elevatoroperator and the waxlnan,4 but excluding office and clerical employees,stockroom and shipping employees, shipping clerks, the stockroomforeman, the shipping foreman's assistant, the strawboss in the'main-tenance department, and all other supervisory employees within ourusual definition of the term.When the results of these elections aredisclosed, we shall further consider the appropriate unit or units forthe Company's employees.Since the Paper Mill Workers has organized the Company's em-ployees on a plant basis, we shall provide that the Paper. Mill Work-3 The Teamsters would include the elevator operator in its proposed unit. Since theelevator operator is essentially a building maintenance employee,we shall place him inthe general production and maintenance group4The waxman is essentially a production employeewhen his services are not requiredfor a supply of wax in the production process, he is assigned to assist in the shippingdepartment.Other production employees are subject to similar transfer under similarconditions. ARKELL SAFETY BAG COMPANY577ers and the Teamsters shall participate in the election among thestockroom and shipping employees.Since the Teamsters has restrictedits organization and its proposed unit to stockroom and shipping em-ployees, we shall make no provision for the Teamsters to participatein the election among employeesin the larger group.Those eligible to vote in the separate elections which we shall nowdirect shall be all employees of the Company in the respective groupsdescribed above who were employed during the pay-roll period imme-diately preceding the date of this Supplemental Decision and SecondDirection of Elections, subject to the limitations and additions setforth in the Second Direction.SECOND DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelatioihs'Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Arkell Safety BagCompany, New York City, separate elections by secret ballot shall beconducted as early as possible, but not latex' than thirty (30) days fromthe date of this Second Direction, under the direction and supervi-sion of the Regional Director for the Second Region, acting in thismatter asagent for the NationalLabor Relations Board and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the respective groups described below, whowere employed during the pay-roll period immediately preceding thedate of this Second Direction, including employees who did not workduring the said pay-roll period because they wereill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the elections:.1.Stockroom and shipping employees of the Company,excludingshipping clerks, the elevator operator,the stockroom foreman, theshipping foreman's assistant,and all other supervisory employees withauthority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees or effectively recommend suchaction, to determine whether they desire to be represented by TruckDrivers Local No. 807 of the International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, 'AFL, or-009591-45-vo1 5838 578DECISIONSOF NATIONALLABOR RELATIONS BOARDby Pulp & Sulphite Workers, Local 318, A. F. of L., for the purposesof collective bargaining, or by neither.-2.Production and maintenance employees of the Company, includ-ing the elevator operator and the Waxman, but excluding office andclericalemployees, stockroom and shipping employees, shippingclerks, the stockroom foreman, the shipping foreman's assistant, thestrawboss in the maintenance department, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively recom-mend such action, to determine whether or not they desire to be repre-sented by Pulp & Sulphite Workers, Local 318, A. F. of L. -I,purposes of collective bargaining.CIAIxnIAN MILLIS took no part in the consideration of the aboveSupplemental Decision, Order Setting Aside Direction of Electionand Second Direction of Elections.